Dykman, J.
This is an appeal from an order of the county judge of Kings county, denying a motion to vacate an order appointing a receiver in proceedings supplementary to execution, and remove his bond from the files of the county clerk and vacate all his proceedings. The motion was made by the judgment debtor, and the order which he desires to annul was made in October, 1862, after his appointment; and in the year 1863 the receiver commenced an action against the judgment debtor and Eliza L. Bushnell for the recovery of property alleged to have been transferred by the judgment debtor in fraud of creditors, ¿which has been tried before a referee, who found all the facts in favor of the receiver, and, among other things, found in favor of his appointment,—that is, that he was regularly appointed as such receiver. Our conclusion also is that the appointment of the receiver was regular, and that the motion for his removal was properly denied. The order appealed from should be affirmed, with $10 costs and disbursements.